Citation Nr: 0424130	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-13 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
malignant melanoma of the abdominal wall.

2.  Entitlement to service connection for osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1953.

This case came to the Board of Veterans' Appeals (Board) from 
a November 1999 RO decision that denied service connection 
for residuals of malignant melanoma of the abdominal wall and 
for osteoarthritis. 

In September 2002, the Board chose to undertake additional 
development on these issues pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  On May 1, 2003, the United States Court 
of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV").  Accordingly, in August 
2003, the Board remanded this case to the RO for additional 
evidentiary development and to ensure compliance with the 
Veterans Claims Assistance Act of 2000.  


FINDINGS OF FACT

1.  There is no competent medical evidence of malignant 
melanoma having been incurred during service or within the 
first post service year.

2.  The earliest medical report noting treatment for or a 
diagnosis of malignant melanoma is dated in October 1960, 
over 6 years after the veteran's discharge from active duty 
service.  

3.  There is no medical opinion, or other competent evidence, 
linking the veteran's current residuals of malignant melanoma 
of the abdominal wall to her military service.   

4.  The veteran's current osteoarthritis began many years 
after service and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  Residuals of malignant melanoma of the abdominal wall 
were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Osteoarthritis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1953 to December 1953.  The report of her enlistment 
examination, performed in  December 1952, noted essentially 
normal findings throughout.  Her service medical treatment 
records are silent as to any treatment for malignant melanoma 
or for osteoarthritis.  Her discharge examination, performed 
in December 1953, noted that her skin, upper and lower 
extremities were normal.  Physical examination revealed a 
"[s]uprapubic tumor resembling a pregnant uterus which 
extends to the level of the umbilicus."  The veteran was 
seen that same day in the obstetrics and gynecology clinic, 
and a diagnosis of intrauterine pregnancy, approximately 
three months, was made.  

In October 1960, the veteran submitted an application for 
compensation or pension, VA Form 21-526.  The report noted 
that she had three children, born in March 1954, June 1957 
and May 1958.  Where the form asked for the nature of the 
sickness, diseases or injuries for which the claim was made 
and the date each began, she reported "Growth on left side - 
1958."

Post service medical treatment reports, dated from April 
1954, have been retrieved from multiple VA and private 
treatment providers.  In April 1954, the veteran gave birth 
to her son.  The report noted a diagnosis of pregnancy, 
uterine, delivered, complicated, premature (34 weeks 
gestation).  

A treatment report, dated in September 1960, noted the 
veteran's complaints of a "mole on low abdominal mid-line 
all of life.  This never bothered her and it never bled until 
patient decided that she didn't want it so she put various 
'wart' medicines on it and pulled at it.  It started to 
enlarge, became elevated, and would become entangled with her 
belt  . . . and occasionally would bleed."  She had recently 
underwent an excision of the mole and a pathology report 
revealed it to be melanocarcinoma.  A second physician's 
report on that same day noted that the veteran "states that 
she had had the lesion all her life in the suprapubic area 
and that it had been slowly, probably growing larger since 
her last pregnancy apparently about two years ago."  

In October 1960, the veteran underwent a right radical groin 
dissection.  The operative report noted a post operative 
diagnoses of malignant melanoma of abdominal wall with 
inguinal node metastases.  

A treatment summary letter, dated in November 1960, noted 
that the veteran was first seen in September 1960.  She had a 
mole in the midline of the lower abdomen all her life.  She 
had recently decided she did not want the mole so she put 
various medicines on it and otherwise mutilated it.  Shortly 
after that, it started to enlarge and interfered with her 
clothing.  She had the mole removed, and the pathological 
report noted that it was malignant melanoma.  Thereafter, she 
underwent a right radical groin dissection as well as a local 
excision of the previous scar tissue.  Lymph nodes from the 
femoral region and the left obturator regions were all found 
to be positive for malignant melanoma.  

In July 1961, the veteran underwent an excision of a lesion 
in a left groin dissection wound.  Subsequent treatment 
reports noted ongoing complaints of swelling and edema in 
both lower extremities, worse on the right, and the right 
upper extremity.  

A private treatment report, dated in March 1964, noted that 
the veteran was two months pregnant.  The report noted that 
she was informed by the physician that "there was no proof 
that pregnancy has any influence on the course of melanoma."

X-ray examination for the right knee, performed in September 
1977, revealed an impression of osteoarthritis of the right 
knee.  A January 1979 treatment report noted that there was 
no evidence of current melanoma.  Osteoarthritis was also 
noted in the left arm and right knee.  A treatment report, 
dated in May 1980 noted the veteran's complaints of knee pain 
with a several year history of arthritis.  A treatment 
report, dated in November 1986, noted osteoporosis in the 
right knee.   Subsequent treatment reports showed treatment 
for arthritis in multiple joints.  Treatment reports also 
indicate that there has been no recurrence of the veteran's 
malignant melanoma.  A treatment report, dated in September 
1996, noted an impression of widespread osteoarthritis.

In September 1998, the veteran filed her present claim 
seeking service connection for residuals of malignant 
melanoma of the abdominal wall and for osteoarthritis.  She 
stated that she was diagnosed with malignant melanoma while 
on active duty.

In September 2000, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that her mole was 
aggravated by her military training.  She indicated that it 
was aggravated when she had to crawl along the ground during 
training.  It was also aggravated by her belt.  She reported 
that she had trouble with her knees during service, and that 
she frequently had colds.  She also indicated that she was 
four and one-half months pregnant at the time of her 
discharge examination in December 1953.  The veteran's spouse 
testified that he first noticed the mole due to a blood stain 
on the veteran's clothing in 1955.  

In January 2001, the veteran submitted a statement noting 
that the mole on her stomach was aggravated by her military 
training.  During her active duty service, it started to 
bleed once in a while, but that she did not think it was 
anything to worry about.  She reported that her physician 
told her to have the mole removed in 1957.  She also noted 
that the mole started to grow larger after giving birth in 
1958.  Following her surgery for malignant melanoma in 
October 1960, she reported having problems with swelling in 
her legs, knees and feet.  

In September 2001, the RO sent correspondence to the veteran 
informing her of her rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
her of the evidence needed in order to support her claims for 
service connection.  It requested that she identify all 
medical treatment providers she had seen for these 
conditions, and indicated that the VA would attempt to obtain 
identified records on her behalf.   

In May 2002, the veteran submitted a statement noting that 
she had no additional records to submit in support of her 
claim.  

In June 2002, medical treatment articles printed from the 
internet were submitted in support of the veteran's claim.  
In summary, the articles noted that "[s]cattered evidence 
has indicated, however, that pregnancy can activate 
metastatic disease in a previously treated melanoma, or 
increase its growth rate (Lee and Storer 1982; McCarty et al. 
1980)."  


II.  Analysis

By a letter dated in September 2001, the RO advised the 
veteran of the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The veteran was advised that VA would 
make reasonable efforts to help her get the evidence 
necessary to substantiate her claims for service connection 
but that she must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence previously received and requested to provide 
authorization for the release of any additional medical 
records which may be available.  The veteran was also 
requested to identify any additional information or evidence 
that she wanted VA to try and obtain.   

The November 1999 rating decision, the May 2000 statement of 
the case (SOC), the November 2001 and October 2003 
supplemental statements of the case (SSOC), and the Board's 
August 2003 remand, collectively notified the veteran of the 
relevant laws and regulations and essentially advised her of 
the evidence necessary to substantiate her claim herein.  The 
October 2003 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of her and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

The RO has obtained all available treatment records 
identified by the veteran, and no additional development is 
warranted herein.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including 
arthritis and malignant tumors will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

A.  Residuals of Malignant Melanoma of the Abdominal Wall

The veteran's service medical records from her service in 
1953 fail to show any diagnosis of or treatment for malignant 
melanoma.  The report of her discharge examination, performed 
in December 1953, noted findings of a suprapubic tumor 
resembling a pregnant uterus which extended to the level of 
the umbilicus.  She was seen that same date in the obstetrics 
and gynecology clinic, and a diagnosis of intrauterine 
pregnancy, approximately three months, was made.  

The first post-service treatment report for a skin disorder 
of any kind is dated in September 1960, more than 6 years 
after the veteran's discharge from active duty service.  She 
was diagnosed at that time to have malignant melanoma of 
abdominal wall with inguinal node metastases.  

The veteran contends that a mole on her abdomen was 
aggravated during her period of active duty service resulting 
in her malignant melanoma.  She specifically attributes this 
condition to her inservice pregnancy and her having to 
perform physical training.

There is no competent evidence of record linking any of the 
veteran's residuals of malignant melanoma of the abdominal 
wall to her active service.  This condition was not shown for 
over six years after the veteran's discharge.  The veteran's 
lay statements on the cause of her malignant melanoma are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As for the veteran's claims that this condition was triggered 
by her inservice pregnancy, the Board points out that she had 
two additional pregnancies following her discharge from the 
service, and prior to her initial diagnosis of malignant 
melanoma.  Contemporaneous medical records from her initial 
treatment for this condition in 1960 noted her complaints of 
a "mole on low abdominal mid-line all of life.  This never 
bothered her and it never bled until patient decided that she 
didn't want it so she put various 'wart' medicines on it and 
pulled at it.  It started to enlarge, became elevated, and 
would become entangled with her belt  . . . and occasionally 
would bleed."  A second physician's report, dated in 
September 1960, noted that she "states that she had had the 
lesion all her life in the suprapubic area and that it had 
been slowly, probably growing larger since her last pregnancy 
apparently about two years ago."  

In support of her claim, the veteran has submitted medical 
articles which indicate that "[s]cattered evidence has 
indicated, however, that pregnancy can activate metastatic 
disease in a previously treated melanoma, or increase its 
growth rate."  The Board, however, does not find this 
evidence to support the veteran's claim herein, since it is 
not specific to her.  

The Board also does not find that the veteran's mole was 
aggravated during her active duty service.  Despite her 
current claims of inservice aggravation, the contemporaneous 
medical evidence reports otherwise. The September 1960 
treatment report noted that the veteran had a mole on her 
lower abdominal mid-line all of her life.  It stated that 
this condition "[n]ever bothered her and it never bled until 
patient decided that she didn't want it so she put various 
'wart' medicines on it and pulled at it.  It started to 
enlarge, became elevated.'  A second physician's report at 
that time noted that the veteran "states that she had had 
the lesion all her life in the suprapubic area and that it 
had been slowly, probably growing larger since her last 
pregnancy apparently about two years ago."

In sum, the weight of the credible evidence establishes that 
the veteran's residuals of malignant melanoma of the 
abdominal wall began many years after service and were not 
caused by any incident of service.  Neither service 
incurrence nor aggravation is shown.  Because the evidence is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt does not apply, and the claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Entitlement to Service Connection for Osteoarthritis

The veteran served on active duty from January 1953 to 
December 1953.  Her service medical records show no treatment 
for osteoarthritis.  Her service separation examination, 
performed in 1953, noted that her upper and lower 
extremities, and spine were all normal.   

In connection with her current VA claim, the veteran 
maintains that she injured her knees during her active duty 
service, resulting in her currently diagnosed osteoarthritis 
in the bilateral knees.  She also attributes this condition 
to her treatment for malignant melanoma.  As a layperson, 
however, the veteran does not have competence to provide a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

There is no evidence of osteoarthritis in any joint in the 
first year after service.  The first post service medical 
evidence of osteoarthritis is dated in 1979, over sixteen 
years after the veteran's discharge from service.  Thus, the 
medical evidence does not suggest that the current 
osteoarthritis, first shown many years after service, is 
related to any incident of active duty. 

The weight of the credible evidence establishes that the 
veteran's current osteoarthritis disability began many years 
after service and was not caused by any incident of service.  
The condition was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for osteoarthritis, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


Service connection for residuals of malignant melanoma of the 
abdominal wall is denied.

Service connection for osteoarthritis is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



